[Cite as Simkins v. Ohio Dept. of Transp., 2011-Ohio-4587.]



                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




ALLISON SIMKINS

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-02123-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION

                                         FINDINGS OF FACTS

        {¶1} 1)          Plaintiff, Allison Simkins, filed this action against defendant,
Department of Transportation (ODOT), alleging that she suffered property damage to
her car as a proximate result of negligence on the part of ODOT in maintaining a
hazardous condition on US Route 33/161 in Franklin County. Plaintiff related that she
was traveling eastbound on US Route 33/161 on January 29, 2011, at approximately
6:00 a.m. when her vehicle struck a pothole on the center lane “prior to Avery
Road/Murfield Dr exit.”           The impact of striking the pothole caused tire and wheel
damage to plaintiff’s vehicle.           In her complaint, plaintiff requested damages in the
amount of $322.34, the stated cost of replacement parts and automotive repair
expenses. The filing fee was paid.
        {¶2} 2)          Defendant filed an investigation report requesting that plaintiff’s
claim be dismissed due to the fact that the City of Dublin and not ODOT bears the
maintenance responsibility for the section of US Route 33/161 where plaintiff’s incident
occurred. In support of the request to dismiss, ODOT stated that, “[d]efendant has
performed an investigation of this site and the City of Dublin takes care of this section of
US 33/161 @ Avery/Murfield Road (see Exhibit A).”                        Defendant submitted
documentation (Exhibit A) showing that the particular section of US Route 33/161 in the
vicinity of the Avery Road exit is located within the maintenance jurisdiction of the City
of Dublin. ODOT advised that, “[a]s such, this section of roadway is not within the
maintenance jurisdiction of the defendant.” The site of the damage-causing incident
was located in the City of Dublin.
                                      CONCLUSIONS OF LAW
       {¶3} 1)    R.C. 2743.10(A) provides:
       {¶4} “(A) ‘State’ means the state of Ohio, including, but not limited to, the general
assembly, the supreme court, the offices of all elected state officers, and all
departments,     boards,   offices,    commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶5} 2)    R.C. 2743.02(A)(1) states in pertinent part:
       {¶6} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶7} 3)    R.C. 5501.31 in pertinent part states:
       {¶8} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶9} The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




ALLISON SIMKINS

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-02123-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  MILES C. DURFEY
                                                  Clerk

Entry cc:

Allison Simkins                                   Jerry Wray, Director
8641 Cadet Drive North                            Department of Transportation
Galloway, Ohio 43119                              1980 West Broad Street
                                                  Columbus, Ohio 43223
SJM/laa
4/29
Filed 6/1/11
Sent to S.C. reporter 9/12/11